Citation Nr: 9902338	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  96-45 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable evaluation for service connected 
sinus tachycardia.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from January 1980 until March 
1986.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of March 1996, from 
the Montgomery, Alabama, regional office (RO) of the 
Department of Veterans Affairs (VA) which granted service 
connection for a history of sinus tachycardia and assigned a 
noncompensable evaluation effective from May 1995.  

A personal hearing on appeal was held on February 26, 1997, in 
Montgomery, Alabama, before Jack W. Blasingame, who is the 
member of the Board rendering the final determination in this 
claim and was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 1997) 
(amending 38 U.S.C.A. § 7107 (West 1991)).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the agency of 
original jurisdiction.

2.  Sinus tachycardia was not found at the VA examination in 
July 1998.


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for sinus 
tachycardia are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, § 4.104, Diagnostic Code 7014 
(1997); 38 C.F.R. Part 4, § 4.104, Diagnostic Codes 7010, 
7011 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran disagreed with the noncompensable evaluation 
assigned when service connection was granted for sinus 
tachycardia by history by the RO in the March 1996 rating 
decision.  He contends that his heart rate was over 100 in 
service and claims that his condition is more severe than 
acknowledged.  

The veteran is appealing the original assignment of a 
disability rating.  The United States Court of Veterans 
Appeals (Court) held that when a claimant was awarded service 
connection for a disability and subsequently appealed the 
ROs initial assignment of a rating for that disability the 
claim continued to be well grounded as long as the rating 
schedule provided for a higher rating and the claim remained 
open.  Shipwash v. Brown, 8 U.S. Vet. App. 218 (1995).  
Accordingly, the Board finds the claim for compensable rating 
for service-connected sinus tachycardia to be well-grounded.  

In the March 1996 rating decision, the RO noted that in 
service the veteran was evaluated for complaints of sinus 
tachycardia and atypical chest pains.  An EKG in December 
1985 showed sinus tachycardia with a rate of 111.  On VA 
examination in August 1995, the veteran reported that he did 
not have palpitations, but felt lightheaded, and tachycardia 
occurred several times a week.  Clinical findings show the 
heart had regular sinus rhythm, 80 beats per minute; there 
was no murmur, the heart was not enlarged, and blood pressure 
was 144/100.  The examiner diagnosed sinus tachycardia.

The veteran testified at a personal hearing in February 1997 
that in service his heart rate was over 100 on several 
occasions.  He testified that he was not under any current 
treatment for this condition and it was noted that at the 
August 1995 VA medical examination sinus tachycardia was not 
found.  He claims that his heart rate is over 100 at times 
and he has attacks of sinus tachycardia approximately 4 to 5 
times a week.  He described situations of feeling his heart 
flutter while doing his job as a police patrol supervisor and 
pulling over to the side of the road for a few minutes until 
it passes.

Outpatient treatment records from November 1991 to August 
1997 show recorded pulse rates ranging from 77 to 97.  A VA 
medical examination in July 1998 noted a history of sinus 
tachycardia and palpitations for the prior three years.  The 
report further noted that the veteran was asymptomatic for a 
cardiac condition at the time of the examination.  He 
reported that a stress thallium test performed two to three 
months earlier was negative.  The clinical finding was that 
the pulse rate was 80 per minute and the electrocardiogram 
also showed sinus rhythm at 80 per minute with nonspecific 
minor T-wave changes in leads III, AVF, and V6.  The 
diagnosis was Sinus tachycardia, but none found at this 
time.  The examiner commented that:  

The [veteran] has a history of sinus 
tachycardia but none found on todays exam.  As 
far as his function is concerned, he is fully 
functional and is gainfully employed as a truck 
driver.  No further testing is necessary.  
However, he was offered to have a Holter 
monitor but he declined because of the time 
that he would lose from his job to have the 
test performed.  

Analysis

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Separate rating codes identify the various 
disabilities.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole recorded history.  38 C.F.R. § 4.2, 4.41 (1998).  
However, "the regulations do not give past medical reports 
precedent over current findings."  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1998).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1998).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
appellant's ability to engage in ordinary activities, 
including employment.  38 C.F.R. § 4.10 (1998).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).

When, after consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 
3.102 (1998).

During the pendency of the appeal, the portion of the VA 
Schedule for Rating Disabilities addressing the 
cardiovascular system including the rating criteria for 
evaluating cardiovascular diseases was amended effective 
January 12, 1998.  See 62 Fed. Reg. 65207 - 65224 (December 
11, 1997).  The new regulations were not in effect when the 
March 1996 rating decision was made, and the statement of the 
case in May 1996 provided the old schedular criteria for 
sinus tachycardia.  The supplemental statement of the case in 
October 1998 provided the current schedular criteria for 
sinus tachycardia under sustained ventricular arrhythmias.  
The veteran has been given notice of the new regulations and 
has had an opportunity to submit evidence and argument 
related to the new regulations.

The United States Court of Veterans Appeals has held that 
where law or regulations change after a claim has been filed 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to appellant 
should apply unless otherwise specified.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991); see also Dudnick v. 
Brown, 10 Vet. App. 79 (1997) (with respect to the amended 
regulations in question, VA is required to apply the 
amendments to the extent that they are more favorable to the 
claimant than the earlier provisions).  Since the new 
schedular criteria (regulatory change) became effective 
during the appeal prior to a final decision by the Board on 
the issue, the version most favorable to the veteran will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

The Diagnostic Code provision in effect prior to January 12, 
1998 and pertaining to sinus tachycardia warranted a 10 
percent evaluation for a heart beat of persistently 100 or 
more in recumbent position.  38 C.F.R. § 4.104, Diagnostic 
Code 7014 (1997). 

Under Diagnostic Code 7011, the new regulation provides:  

For indefinite period from date of hospital 
admission for initial evaluation and medical 
therapy for a sustained ventricular arrhythmia, 
or; for indefinite period from date of hospital 
admission for ventricular aneurysmectomy, or; 
with an automatic implantable Cardioverter-
Defibrillator (AICD) in place 
...................100

Chronic congestive heart failure, or; workload 
of 3 METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection 
fraction of less than 30 
percent....................... 100

More than one episode of acute congestive heart 
failure in the past year, or; workload of 
greater than 3 METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness, 
or syncope, or; left ventricular dysfunction 
with an ejection fraction of 30 to 50 
percent..............................60

Workload of greater than 5 METs but not greater 
than 7 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; evidence of 
cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-
ray...................... 30

Workload of greater than 7 METs but not greater 
than 10 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; continuous 
medication required...................... 10

Note: A rating of 100 percent shall be assigned 
from the date of hospital admission for initial 
evaluation and medical therapy for a sustained 
ventricular arrhythmia or for ventricular 
aneurysmectomy. Six months following discharge, 
the appropriate disability rating shall be 
determined by mandatory VA examination. Any 
change in evaluation based upon that or any 
subsequent examination shall be subject to the 
provisions of §3.105(e) of this chapter.

38 C.F.R. § 4.104, Diagnostic Code 7011 (Effective January 
12, 1998).

We consider it more appropriate to rate the veterans 
condition analogous to supraventricular arrhythmias under 
diagnostic code 7010.  Paroxysmal atrial fibrillation or 
other supraventricular tachycardia with more than four 
episodes per year documented by ECG or Holter monitor 
warrants a 30 percent evaluation.  Permanent atrial 
fibrillation (lone atrial fibrillation), or; one to four 
episodes per year of paroxysmal atrial fibrillation or other  
supraventricular tachycardia documented by ECG or Holter 
monitor warrant a 10 percent evaluation.  Although it does 
not appear that the RO rated the service-connected sinus 
tachycardia under this diagnostic code, this was not 
prejudicial to the veteran because his sinus tachycardia has 
been asymptomatic for several years.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  The record makes clear that 
one to four episodes per year of supraventricular 
tachycardia, documented by electrocardiogram or Holter 
monitor, are not shown.

Based on the foregoing medical evidence, we conclude that the 
current noncompensable evaluation is appropriate for the 
veterans sinus tachycardia under the prior or current 
schedular criteria.  Although the veteran has a history of 
sinus tachycardia, the evidence shows that on examination in 
July 1998 no sinus tachycardia was found on examination.  A 
stress thallium test earlier in 1998 was reported as 
negative.  The veteran reported being gainfully employed as a 
truck driver and the medical examiner found the veteran was 
fully functional.  Therefore, we conclude that there is no 
doubt to be resolved and a compensable rating is not 
warranted at this time. 


ORDER

A compensable evaluation for sinus tachycardia is denied.  




		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
